DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansson et al. (U.S. 2014/0150588, hereafter referred to as Christiansson).
	Regarding claims 1, 5 and 12-16, Christiansson teaches a sensor unit or gear 10 comprising: sensor constituent parts 16 of various sensor devices; and at least one printed circuit board 31 that has voltage supply 15 and signal transmission components 14 for the sensor constituent parts and to which the sensor constituent parts are connected, wherein the at least one sensor unit has an annular base body (see figure 2) that receives the sensor constituent parts 16 and the at least one printed circuit board 31.
Christiansson does not explicitly teach wherein the base body of the at least one sensor unit is arranged between a gear mount 17 that is arranged on a gear shaft 18 and a gear housing cover, and wherein a measurement variable pickup and a signal transmitter are provided on the gear shaft radially inward of the base body as sensor constituent parts of a torque sensor device.
However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. arranged between a gear mount 17 that is arranged on a gear shaft 18 and a gear housing cover, and/or wherein a measurement variable pickup and a signal transmitter are provided on the gear shaft radially inward of the base body as sensor constituent parts of a torque sensor device) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Additionally, regarding claims 12, and 14-16, the recitation(s) “A drive train comprising: a rotor shaft that is connected in a torque-transmitting manner to a gear, the gear being connected in a torque-transmitting manner to a generator”, “A wind power installation comprising: a rotor that is attached to a nacelle; and a drive train that is arranged in the nacelle and is connected in a torque-transmitting manner to the rotor, the drive train comprising a rotor shaft that is connected in a torque- transmitting manner to a gear” and/or “An industrial application comprising: a gear; and a drive that is connected in a torque-transmitting manner to the gear, the gear being coupled in a torque-transmitting manner to a mechanical application”, have not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
Regarding claim 2, Christiansson wherein the various sensor devices have at least one temperature sensor device, at least one torque sensor device, at least one vibration sensor device (see abstract), or any combination thereof.
Regarding claim 3, Christiansson further teaches wherein a single interface 16 is accessible from outside is provided on the base body (see para. 0018, ‘the cavity 16 may be closed by a lid. The lid is preferably made of the same material as the gear surface 11, but may also consist of other materials. The lid may e.g. be screwed or welded to the gear surface’, providing temporary and permanent configurations).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. for connection of external voltage supply and signal transmission lines) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).
Regarding claim 6, Christiansson does not explicitly teach the shape of the signal receiver 14, however a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 7, Christiansson further teaches wherein the printed circuit board is positioned in an interior of the base body (see figure 3).
Regarding claim 8, Christiansson does not explicitly teach wherein the base body is produced from a temperature-resistant material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to use an oil-resistant, temperature-resistant, and pressure-resistant material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 9 and 10, Christiansson does not explicitly teach wherein the base body is made of a plastic.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a plastic and/or polyamide material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 11, the method of forming a device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansson in view of French et al. (U.S. 6,535,135, hereafter referred to as French).
Christiansson does not explicitly teach wherein a measurement variable pickup of at least one temperature sensor device and a measurement variable pickup of at least one vibration sensor device are positioned on a first end side of the base body as sensor constituent parts, and wherein the voltage supply and signal transmission interface is positioned on a second end side of the base body, the second end side being opposite the first end side.
French teaches a sensor unit 4 comprising sensors 66 which monitors temperature and vibrations (see column 5, lines 46-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of Christiansson with teaching of French in order to prevent degradation (see column 6, lines 46-63). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855